LUMINEX CORPORATION REPORTS FIRST QUARTER 2012 RESULTS REVENUE GROWTH OF 13 PERCENT OVER PRIOR YEAR AUSTIN, Texas (April 30, 2012) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the first quarter ended March 31, 2012.Financial and operating highlights include the following: · Consolidated first quarter revenue was $48.7 million, a 13 percent increase over the first quarter of 2011 · First quarter assay revenue was $17.3 million, a 80 percent increase over the first quarter of 2011 · First quarter shipments of 206 multiplexing analyzers that included 55 MAGPIX® systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 8,884, up 12 percent from a year ago · Consolidated gross profit margin was 69 percent for the first quarter of 2012 · Operating expenses for the first quarter of 2012 were $28.2 million, an increase of $5.7 million over the first quarter of 2011. $2.1 million of this increase can be attributed to Luminex Madison, formerly known as EraGen Biosciences, that was acquired on June 27, 2011 · Operating income for the first quarter of 2012 was $5.6 million compared with operating income of $8.3 million for the same period last year · Extended a global sales and distribution agreement with Bio-Rad Laboratories, Inc. (NYSE: BIO) under which Luminex has granted Bio-Rad global sales and distribution rights for Luminex’s MAGPIX multiplexing analyzer and extended the strategic partnership agreement until 2023 · Received CE marking for the newborn screening assay, xMAP® NeoPlex4™, and a fully automated instrument, the NeoPlex System, in April REVENUE SUMMARY (in thousands, except percentages) Three Months Ended March 31, Variance (%) (unaudited) System sales $ $ $ ) -9 % Consumable sales ) -21 % Royalty revenue 14 % Assay revenue 80 % All other revenue 14
